DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dialogue System and Method with Persona Generation Based on Counterpart Information.
The disclosure is objected to because of the following informalities:
In ¶[0059], “which as a positive response” appears that it should be “which has a positive response”.
In ¶[0094], “leaner” should be “learner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 to 4, 7 to 8, and 15 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseretopoulos et al. (U.S. Patent Publication 2019/0103127).
Regarding independent claims 1 and 15, Tseretopoulos et al. discloses a method and system for conversational interface personalization, comprising:
“a memory configured to store counterpart information for at least one counterpart” – at least one memory can store a plurality of user profiles associated with a plurality of personas for use in personalizing at least one response generated in at least one response to a conversational input; conversational input is associated with a particular user which is itself associated with a set of social network activity information (“counterpart information”) (¶[0014]); a set of social network activity can be stored remotely; a set of social network activity information identifies at least one social network account followed by, liked or subscribed by a particular user profile, and with which the particular user has previously had a positive interaction (¶[0019] - ¶[0021]); using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities (“at least one counterpart”) with which they previously interacted; based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified (¶0037]); a set of social network activity information associated with a particular user profile can be identified, where the social network activity information includes persons (“at least one counterpart”) which a particular user profile likes, follows or has interacted with within at least one of the social networks (¶[0042]); user profile 158 can identify a set of preferences 160 determined 
“a persona generator configured to determine a user preferred characteristic based on the counterpart information and to generate a persona having the user preferred characteristic” – a particular persona is identified associated with a particular user profile by identifying a particular persona from a plurality of persona corresponding to at least one social network account followed by, liked, or subscribed to, by a particular user profile (¶[0020]); output of a conversational interface is dynamically adjusted to match the lexical personality and/or preferences of the user (¶[0031]); one or more social network-based preferences associated with the user interacting with the conversational interface can be identified; based on social network information that can be stored in a user profile, a particular persona available within the conversational 
“a dialogue processor configured to output an utterance based on the persona” – conversational systems are commonly integrated into dialog systems (¶[0003]); a set of response content is then modified using at least a portion of the persona-related content to generate a persona-associated response; a signal is then transmitted via a communications module to a device associated with the particular user profile including 

Regarding claim 2, Tseretopoulos et al. discloses that at least one memory can store a plurality of user profiles (¶[0014]); using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities with which they previously interacted; based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified (¶0037]); profile analysis engine 427 can obtain contextual data 452 associated with the user including a current location or similar information; user profile analysis engine 427 can consider one or more defined or derived preferences 456 of the user profile; user profile analysis engine 427 can identify a financial status 454 associated with the user profile, where the financial status 454 can be used to affect the response to be provided back to the user (¶[0088] - ¶[0089]: Figure 4); here, user profiles are stored in “the memory”, and include “user information” stored in user profiles that can comprise social network information, a current location, or financial status; broadly, social network information, a current 
Regarding claims 3 and 16, Tseretopoulos et al. discloses dynamically adjusting the output of a conversational interface to match the lexical personality and/or preferences of the user (¶[0031]); a particular persona that matches or corresponds to a persona response type and social network activity information can be identified from a persona library (¶[0042]); a personalized response may be modified to match or closely align with a lexical personality score of the conversational input initially received (¶[0082]: Figure 3: Step 335); profile analysis engine 427 can obtain contextual data 452 associated with the user including a current location or similar information; user profile analysis engine 427 can consider one or more defined or derived preferences 456 of the user profile; user profile analysis engine 427 can identify a financial status 454 associated with the user profile, where the financial status 454 can be used to affect the response to be provided back to the user (¶[0088] - ¶[0089]: Figure 4); here, preferences of a user are “the user preferred characteristic” that are matched with a persona response type based on a social network activity information (“the user information”). 
Regarding claim 4, Tseretopoulos et al. discloses user profile analysis engine 427 can consider one or more defined or derived preferences 456 of the user profile; user profile analysis engine 427 can identify a financial status 454 associated with the user profile, where the financial status 454 can be used to affect the response to be provided back to the user (¶[0088] - ¶[0089]: Figure 4); a plurality of user profiles are 
Regarding claim 7, Tseretopoulos et al. discloses that “counterpart information” and “user information” comprise at least “search and writing history on social media”.  A set of social network activity information identifies at least one social network account followed by, liked or subscribed by a particular user profile, and with which the particular user has previously had a positive interaction.  (¶[0019] - ¶[0021])  Using social network information, a particular user’s likes, interactions, and follows can be used to determine one or more available celebrities or entities with which they previously interacted.  Based on this information, which can be stored in a user profile associated with the user, a particular persona available within the conversational interface and corresponding persona available within the conversational interface can be identified.   (¶0037])  That is, social network activity information of previous interactions with celebrities is “search and writing history on social media”.
Regarding claim 8, Tseretopoulos et al. discloses that an input personality type can be a combination of measurements determined including formality, politeness, regional terms or dialects, and auditory factors including pitch of voice, length of sounds, a loudness of voice, and a timber of voice (“wherein the characteristic comprises at least one of . . . voice, values, . . . or tone”).  (¶[0036])  A set of social network activity information associated with a particular user profile can be identified, where the social network activity information includes persons which the particular user profile likes, follows, or has interacted with (“wherein the characteristic comprises at least one of . . . likes and dislikes”).  (¶[0042])  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 6, 11 to 14, 17, and 19 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Nicholls et al. (U.S. Patent Publication 2019/0103104).
Concerning claims 5 and 17, Tseretopoulos et al. discloses “wherein the persona generator is configured to generate the persona having the user preferred characteristic matched with the characteristic that is the same as or similar to the determined characteristic of the user” because there are a plurality of predetermined personality input types, and each predefined personality input type is mapped to a persona response type.  (¶[0015])  A persona response type can be identified as associated with or determined based on a determined personality input type.  (¶[0098]: Figure 5: Step 515)  Moreover, Tseretopoulos et al. teaches “searching the user preferred characteristic matched with a characteristic that is the same as or similar to the determined characteristic of the user in a memory configured to store each of the characteristics of a plurality of users matched with corresponding user preferred characteristics” because response content can be identified to include or be associated with similar or related characteristics as those of the received input, e.g., a relatively 
Concerning claims 5 and 17, Tseretopoulos et al. does not expressly disclose doing this “in response to a database (DB) use condition being satisfied.”  Still, Nicholls et al. teaches a similar implementation for tailoring an interactive dialog application that is executed with a persona value.  (Abstract)  Specifically, Nicholls et al. teaches selecting persona values based on one or more output values including selecting a first persona over a second persona based on a first probability for a first persona and a second probability for a second persona, where the first persona is selected over the second persona based on the first probability and the second probability.  (¶[0012])  A personality persona parameter may be a value of ‘Teacher’ with a probability of 0.8 and ‘Queen’ with a probability of 0.2, so that it is more likely that a user would have interest in a quiz application being provided with a teacher personality than a queen personality.  (¶[0086]: Figure 5)  Broadly, selecting a first persona over a second persona is “in response to a database (DB) use condition being satisfied” because personas in a database are selected in response to a ‘condition being satisfied’ that one persona has a higher probability that a second persona.  An objective is to execute a tailored version of a dynamic interactive dialog application with persona values that can result in a more understandable and natural user interface outputs to facilitate more effective Tseretopoulos et al. based on a database condition being satisfied as taught by Nicholls et al. for a purpose of providing a dynamic interactive dialog application that is tailored to facilitate more effective communication with a user in a more understandable and natural user interface.

Concerning claim 6, Nicholls et al. teaches selecting persona values based on one or more output values including selecting a first persona over a second persona based on a first probability for a first persona and a second probability for a second persona, where the first persona is selected over the second persona based on the first probability and the second probability.  (¶[0012])  A personality persona parameter may be a value of ‘Teacher’ with a probability of 0.8 and ‘Queen’ with a probability of 0.2, so that it is more likely that a user would have interest in a quiz application being provided with a teacher personality than a queen personality.  (¶[0086]: Figure 5)  Broadly, a probability of 0.2 for ‘Queen’ being less than a probability of 0.8 for ‘Teacher’ is “an amount of counterpart information for at least one counterpart being less than a reference value”.  That is, “a reference value” is 0.8 for ‘Teacher’ and “an amount of counterpart information for at least one counterpart” of 0.2 for ‘Queen’ is less than that.  So, “the DB use condition is satisfied” for ‘Teacher’ when a probability for ‘Queen’ is less than a probability for ‘Teacher’. 
Concerning claims 11 and 19, Tseretopoulos et al. discloses “output the characteristic of a counterpart . . . when the counterpart information is input” when a persona of a celebrity (“a counterpart”) is used to generate a response from social Nicholls et al. teaches the limitations directed to “a characteristic learner configured to: learn a characteristic of the users” and output the characteristic “according to a result of learning”.  That is, Nicholls et al. teaches that persona values are predicted based on processing using a trained machine learning model to generate one or more output values.  (¶[0008])  Machine learning models can be trained and utilized in selection of persona values based on attributes of a user for which a tailored version to the user is being executed.  The machine learning model can be trained to predict one or more persona values based on attributes of a user for which a tailored version is being executed and based on features of the tailored version.  (¶[0064])  Nicholls et al., then, teaches “learn a characteristic of the users” based on attributes of users.  Given that attributes of a user include social network data that is “counterpart information” in a user profile of Tseretopoulos et al., Nicholls et al. can use machine learning to in selection of persona values to “output the characteristics of a counterpart”.  
Concerning claim 12, Tseretopoulos et al. discloses “wherein the persona generator is configured to generate the persona based on the output characteristics of the counterpart” where a persona of a celebrity (“a counterpart”) is used to generate a response from social network data (“the counterpart information”) in a user profile.  
Concerning claims 13 and 20, Nicholls et al. teaches “inputting user information to a characteristic learner configured to learn a characteristic of the users and output the characteristic of the user according to a result of learning”.  That is, Nicholls et al. teaches that persona values are predicted based on processing using a trained machine learning model to generate one or more output values.  (¶[0008])  Machine  Nicholls et al. is directed to learning characteristics of the user to generate persona values.   
Concerning claim 14, Tseretopoulos et al. teaches “the persona generator is configured to generate the persona having the user preferred characteristic matched with the characteristic that is the same as or similar to the output characteristic of the user and the memory is configured to store the characteristic the user matched with the user preferred characteristic” because response content can be identified to include or be associated with similar or related characteristics as those of the received input, e.g., a relatively high level of politeness can cause the system to modify at least some of the response content having matching levels of informality and politeness.  (¶[0041]: Figure 1)  Responsive output is provided with an output lexical personality score based on an input lexical personality score to identify a personality with the received input and to prepare and provide a personalized response with the same or similar personality.  (¶[0067]: Figures 2A to 2B)  Moreover, Tseretopoulos et al. provides “the memory is configured to store each of the characteristics of a plurality of the users matched with a corresponding user preferred characteristic” because there are a plurality of users where each user has preferences stored in a user profile.  (¶[0014])  


s 9 to 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseretopoulos et al. (U.S. Patent Publication 2019/0103127) in view of Allen et al. (U.S. Patent Publication 2019/0035421).
Tseretopoulos et al. discloses “determining characteristics of each counterpart of the plurality of counterparts based on the counterpart information” and “determine the user preferred characteristic . . . of the counterpart preferred by the user.”  Here, “counterparts” correspond to persona of celebrities that a user likes, follows, or interacts with on social media, and “counterpart information” is social network information for each of these persona for a user.  An input personality type can then be mapped to a persona response type, e.g., intellectual, philosophical, motherly, strong, etc.  (¶[0037])  A persona matching table 440 can be associated with two or more persona, e.g., ‘Oprah Winfrey’, ‘Julia Roberts’, and ‘Emma Thompson’ are all associated with a motherly persona, and a user profile’s social network data 450 can be used to identify a best match of those personas.  (¶[0091]: Figure 4)  Similarly, Tseretopoulos et al. discloses “wherein the persona generator is configured to determine the characteristic of each counterpart of the plurality of counterparts . . . to which the user responds positively among the counterpart information” because social network information identifies at least one social network account with which the user has had a positive interaction.  (¶[0021])  User profile analysis engine 427 can access social network data 450 about one or more celebrity accounts to derive relatively positive or negative interactions or mentions associated with those accounts.  (¶[0087]: Figure 4)  However, Tseretopoulos et al. omits the limitations directed to determining the user preferred characteristic “by 
Still, Allen et al. teaches a similar mechanism for performing operations based on an aggregate of personality traits of users.  (Abstract)  Each personality trait can be weighted based on several methods to enable meaningful aggregation of traits from particular users.  (¶[0048])  Personality traits are added to an aggregate audience model which can weight the personality traits according to their representation in the total number of audience members.  Based on the weights of the personal traits of the aggregate audience model, those personality traits meeting a predetermined threshold weight may be used to match to personality traits in the presentation content.  (¶[0072])  Specifically, a user can specify his/her own personality traits in performance registration profile 412, where those designations of personality traits may be simply used instead of having to analyze the remaining portions of the performance registration profile 412.  A user may not have an objective view of their own personality and may be inaccurate in their own assessment of their personality traits.  Through analysis of other indicators in performance registration profile 412, a user’s assessment of their personality traits may be verified and/or augmented.  A weighted evaluation of the user’s specification of personality traits and other indicators of personality traits may be used to generate a final set of personality traits for the user, e.g., with the user’s specification of personality traits potentially being provided greater weight than the personality traits identified through analysis of the indicators.  (¶[0121])  Allen et al., then, teaches determining a user preferred characteristic “by weighting the characteristics . . . preferred by the user” and “determine the characteristic . . . by applying a weight to information”.  An objective Tseretopoulos et al. by weighting information of personality traits as taught by Allen et al. for a purpose of aggregating representations of attributes of a plurality of users.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Cross, Jr. et al., Mishra et al., Koul et al., Gustafson et al., Nowson et al., Maisonnier et al., and Devdutt et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MARTIN LERNER/Primary Examiner
Art Unit 2657        
May 11, 2021